SANDSTROM, Justice,
concurring specially.
[¶ 45] The majority opens the offense of reckless driving to the N.D.C.C. § 12.1-04.1-01 defense of lack of criminal responsibility because of a “mental disease or defect.”
[¶ 46] A person avoiding a reckless driving conviction on this basis may be subject to summary suspension of driving privileges without prior notice, and to subsequent revocation, under N.D.C.C. § 39-06-34:
In addition to other powers set forth in this chapter, the director, having good cause to believe that a licensed operator is incompetent or otherwise not qualified to be licensed, may upon written notice of at least five days to the licensee require the licensee to submit to such physical, mental, or driver’s examination as may be deemed necessary. If the director has good cause to believe that the licensed operator presents an immediate danger to the motoring public, the director may immediately, and without prior notice, suspend the operator’s license pending the examination.... Upon the conclusion of such examination, the director shall take action as may be appropriate and may suspend or revoke the license of such person or permit the licensee to retain the license, or may issue a license subject to restrictions as permitted under section 39-06-17. Refusal or neglect of the licensee to submit to such examination shall be grounds for suspension or revocation of the license.
(Emphasis added.)
[¶ 47] The person’s license might also be subject to suspension under N.D.C.C. § 39-06-32(2):
The director may suspend the license of an operator, after hearing, upon proof by a fair preponderance of the evidence, that any of the following apply to the licensee:
[[Image here]]
2. Incompetence to drive a motor vehicle.
[[Image here]]
[¶ 48] In addition, under N.D.C.C. § 39-06-03, a person with such a mental disability or disease may be ineligible to have a driver’s license:
The director may not issue any license hereunder:
[[Image here]]
4. To any person who has previously been adjudged to be afflicted with or suffering from any mental disability or disease and who has not at the time of application been restored to competency by the methods provided by law.
[[Image here]]
7. To any person when the director has good cause to believe that such person by reason of physical or mental disability would not be able to operate a motor vehicle with safety upon the highways.
*225And, if a driver’s license has been issued, it may be subject to cancellation under N.D.C.C. § 39-06-24:
The director shall cancel any operator’s license ... upon determining that the person is not entitled to the issuance of the document under the laws of this state....
[¶ 49] DALE V. SANDSTROM